Exhibit 10-9

FirstEnergy Operating Companies
FERC Electric Tariff, Original Volume No.2
Service Agreement No.73


[Execution Copy]




ELECTRIC POWER SUPPLY AGREEMENT


Between The Cleveland Electric Illuminating Company, Ohio Edison


Company, Pennsylvania Power Company, The Toledo Edison


Company, Sellers


And


FirstEnergy Services Corp. , Buyer




This Electric Power Supply Agreement ("Agreement") effective as ofJanuary 1,
2001, is made by and between The Cleveland Electric Illuminating Company, Ohio
Edison Company, Pennsylvania Power Company, The Toledo Edison Company ("the
FirstEnergy Operating Companies" or "Seller"), and FirstEnergy Services Corp.
("Services" or "Buyer"). The FirstEnergy Operating Companies and Services may be
identified collectively as "Parties" or individually as a "Party." This
Agreement is entered into in connection with the transfer of operating control
and ultimately ownership of the FirstEnergy Operating Companies' generation
assets to Services pursuant to Ohio electric restructuring legislation and
FirstEnergy's transition plan approved by the Ohio Public Utilities Commission
in Case No. 99-1212-EL-ETP, et at. (hereinafter, "Ohio Transition Plan").


WHEREAS, the FirstEnergy Operating Companies are in the process of restructuring
their operations in accordance with the Ohio Transition Plan by selling all of
the output of their nuclear generating facilities and the output of CEI and TE'
s leasehold interest in the Mansfield generating facilities (collectively "the
Generating Facilities") to Services; and


WHEREAS, it is not feasible for Seller to transfer ownership or control of its
nuclear generating facilities, or to sublease CEI and TE's leasehold interest in
the Mansfield generating facilities, at the current time; and


WHEREAS, Buyer desires to obtain the entire electric output of the Seller's
Generating Facilities pursuant to the rates, terms and conditions set forth
herein.


It is agreed as follows:






I.  
TERM



The sale and purchase of electric power pursuant to this Agreement shall begin
on January 1,2001, or such later effective date authorized by the Federal Energy
Regulatory Commission, and shall remain in effect until December 31, 2005, or
such earlier date as terminated by either Party upon at least sixty days written
notice to the other Party.



II.  
SALE AND PURCHASE OF CAPACITY AND ENERGY



A.
Seller shall make available or cause to be made available to Buyer all of the
electric Capacity and Energy that is available from its Generating Facilities
and Buyer shall purchase and pay for such Capacity and Energy in accordance with
the terms of this Agreement. Seller shall make such firm Capacity and Energy
available at the Delivery Points. Buyer shall arrange and will be responsible
for all transmission service at and from the Delivery Points. Seller will also
provide all Real Power Losses required by Buyer at and from the Delivery Points.
The Capacity, Energy, and Real Power Losses supplied by Seller are collectively
referred to as Buyer's "Power Supply Requirements". Electric Capacity and Energy
supplied shall be sixty-hertz, three phase alternating current. The Power Supply
Requirements will be provided in accordance with Good Utility Practice, and
where applicable, the provisions of American Transmission Systems,
Incorporated's Open Access Transmission Tariff (OATT).

 

III.  
SCHEDULING AND SYSTEM PLANNING

 
A.
In order for Services to be able to plan adequately to market and sell all of
the Capacity and Energy available from Seller, Seller shall notify Services on
or before November 1 of each year during the term of this Agreement of the
amount of Capacity and Energy it expects to have available in each month of the
next calendar year.



B.
On or before April 1, Seller shall update its initial annual forecast of
available Capacity and Energy for any full month(s) remaining in the calendar
year.




IV.  
PRICE



Seller shall charge, and Buyer shall pay, for Buyer's Power Supply Requirements,
as follows:



A.  
Capacity Charges



Buyer will pay Seller one twelfth of the Capacity charge set forth in Exhibit A
for each kW of installed generation as identified in Exhibit C.



B.  
Energy Charges



In addition to the Capacity charges specified above, Buyer shall pay Seller the
Energy charge per MWh set forth in Exhibit A for all Energy supplied by Seller
to Buyer. The Energy supplied by Seller includes Real Power Losses. Buyer shall
provide Seller aggregated metered sales in sufficient detail for Seller to
determine after the fact, the quantity of Energy supplied to Buyer during a
billing period. Buyer and Seller will abide by all applicable Code of Conduct
provisions in exchanging this data, and such data will be considered
Confidential Information under Section 7.3 of this Agreement.
 
2



C.  
Other Charges




 
1.
Taxes. If a revenue or per MWH tax is imposed on Capacity or Energy sold under
this Agreement, the Buyer will reimbursed the Seller for such taxes.



D.
Unless otherwise specifically agreed upon by the Parties, the calendar month
shall be the standard period for all payments under this Agreement. As soon as
practicable after the end of each month, the Seller will render an invoice to
Buyer for the amounts due for Power Supply Requirements for the preceding month.
Payment shall be due and payable within ten days of receipt of the invoice or,
if such day is not a Business Day, then on the next Business Day. Buyer will
make payments by electronic funds transfer, or by other mutually agreeable
method(s) to the account designated by Seller. Any amounts not paid by the due
date will be deemed delinquent and will accrue interest at the Interest Rate
until the date of payment in full.



E.
Each Party shall keep complete and accurate records of its operations under this
Agreement and shall maintain such data as may be necessary to determine the
reasonableness and accuracy of all relevant data, estimates, or invoices
submitted by or to it hereunder. All records regarding this Agreement shall be
maintained for a period of two years from the date of the invoice or payment, or
such longer period as may be required by law.



F.
Buyer shall have the right, at its own expense and during normal business hours,
to audit the accounts and records of Seller that reasonably relate to the
provision of service under this Agreement. If the audit reveals an inaccuracy in
an invoice, the necessary adjustment in such invoice and the payments therefor
will be promptly made. No adjustment will be made for any invoice or payment
made more than two years from rendition thereof. This provision shall survive
the termination of this Agreement for a period of two years from the date of
termination for the purpose of such invoice and payment objections. To the
extent that audited information includes Confidential Information, the Buyer
shall keep all such information confidential under Section 7.3.



G.
Nothing contained herein shall be construed as affecting in any way the right of
the Party furnishing service under this Agreement to unilaterally make
application to the Federal Energy Regulatory Commission for a change in rates
under Section 205 of the Federal Power Act and pursuant to the Commission's
Rules and Regulations thereunder.




V.  
Metering



Generation metering shall be installed, operated and maintained in accordance
with the applicable interconnection agreement between the FirstEnergy Operating
Companies and ATSI. Metering between control areas shall be handled in
accordance with the applicable Open Access Transmission Tariff. Retail metering
shall be provided in accordance with applicable state law. Nothing in this
Agreement requires Seller or Buyer to install new metering facilities.



VI.  
Notices



All notices, requests, statements or payments shall be made as specified below.
Notices required to be in writing shall be delivered by letter, facsimile or
other documentary form. Notice by facsimile or hand delivery shall be deemed to
have been received by the close of the Business Day on which it was transmitted
or hand delivered (unless transmitted or hand delivered after close in which
case it shall be deemed received at the close of the next Business Day). Notice
by overnight mail or courier shall be deemed to have been received two Business
Days after it was sent. A Party may change its addresses by providing notice of
same in accordance herewith.


3




NOTICES & CORRESPONDENCE:




To Seller:   FirstEnergy Operating Companies
       President
       76 South Main Street
       Akron, Ohio 44308
To Buyer:       FirstEnergy Services Corp.
      Manager, Wholesale Energy
      395 Ghent Road
                  Akron, Ohio 44333



INVOICES & PAYMENTS:


To Seller:   FirstEnergy Operating Companies
       President
                         76 South Main Street
       Akron, Ohio 44308        
To Buyer:        FirstEnergy Services Corp.
       Manager, Wholesale Energy
       395 Ghent Road
                              Akron, Ohio 44333



SCHEDULING:


To Seller:     FirstEnergy Operating Companies
       President
       76 South Main Street
       Akron, Ohio 44308
To Buyer:        FirstEnergy Services Corp.
          Manager, Wholesale Energy
          395 Ghent Road
                            Akron, Ohio 44333





 





VII.  
MISCELLANEOUS




7.1  
Performance Excused



If either Party is rendered unable by an event of Force Majeure to carry out, in
whole or part, its obligations hereunder, then, during the tendency of such
Force Majeure but for no longer period, the Party affected by the event (other
than the obligation to make payments then due or becoming due with respect to
performance which occurred prior to the event) shall be relieved of its
obligations insofar as they are affected by Force Majeure. The Party affected by
an event of Force Majeure shall provide the other Party with written notice
setting forth the full details thereof as soon as practicable after the
occurrence of such event and shall take all reasonable measures to mitigate or
minimize the effects of such event of Force Majeure; provided, however, that
this provision shall not require Seller to deliver, or Buyer to receive, Power
at Delivery Points other than those Delivery Points designated under this
Agreement.


Force Majeure shall be defined as any cause beyond the reasonable control of,
and not the result of negligence or the lack of diligence of, the Party claiming
Force Majeure or its contractors or suppliers. It includes, without limitation,
earthquake, storm, lightning, flood, backwater caused by flood, fire, explosion,
act of the public enemy, epidemic, accident, failure of facilities, equipment or
fuel supply, acts of God, war, riot, civil disturbances, strike, labor
disturbances, labor or material shortage, national emergency, restraint by court
order or other public authority or governmental agency, interruption of
synchronous operation, or other similar or dissimilar causes beyond the control
of the Party affected, which causes such Party could not have avoided by
exercising good electric operating practice. Nothing contained herein shall be
construed to require a Party to settle any strike, lockout, work stoppage, or
other industrial disturbance or dispute in which it may be involved or to take
an appeal from any judicial, regulatory or administrative action.


4




7.2.  Transfer of Title and Indemnification


Title and risk of loss related to the Power Supply Requirements shall transfer
to the Buyer at the Delivery Points. Seller warrants that it will deliver the
Power Supply Requirements to Buyer free and clear of all liens, security
interests, claims and encumbrances or any interest therein or thereto by any
person arising prior to the Delivery Points. Each Party shall indemnify, defend
an hold harmless the other Party from and against any claims arising from or out
of any event, circumstance, act or incident first occurring or existing during
the period when control and title to the Power Supply Requirements is vested in
the other Party.


7.3   Confidentiality 
 
Neither Party shall disclose to third parties Confidential Information obtained
from the other Party pursuant to this Agreement except in order to comply with
any applicable law, regulation, or any exchange, control area, or independent
system operator rule, or in connection with any court or regulatory proceeding.
Provided, however, that each Party shall to the extent practicable use
reasonable efforts to prevent or limit the disclosure required to third parties.


7.4   Further Assurances


Subject to the terms and conditions of this Agreement, each of the Parties
hereto will use reasonable efforts to take, or cause to be taken, all action,
and to do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations to consummate and effective the transactions
contemplated hereby.


7.5    Amendment


This Agreement may be amended only by a written agreement signed by the Parties.


7.6    Assignment
 
Unless mutually agreed to by the Parties, no assignment, pledge, or transfer of
this Agreement shall be made by any Party without the prior written consent of
the other Party, which shall not be unreasonably withheld, provided, however,
that no prior written consent shall be required for (i) the assignment, pledge
or other transfer to another company or affiliate in the same holding company
system as the assignor, pledgor or transferor, or (ii) the transfer, incident to
a merger or consolidation with, or transfer of all (or substantially all) of the
assets of the transferor, to another person or business entity; provided,
however, that such assignee, pledgee, transferee or acquirer of such assets or
the person with which it merges or into which it consolidates assumes in writing
all of the obligations of such Party hereunder and provided, further, that
either Party may, without the consent of the other Party (and without relieving
itself from liability hereunder), transfer, sell, pledge, encumber or assign
such Party's rights to the accounts, revenues or proceeds hereof in connection
with any financing or other financial arrangements.




5




7.7   Governing Law


The interpretation and performance of this Agreement shall be according to and
controlled by the laws of the State of Ohio regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws.


7.8    Counterparts


This Agreement may be executed in two or more counterparts and each such
counterpart shall constitute one and the same instrument.


7.9    Waiver


No waiver by a Party of any default by the other Party shall be construed as a
waiver of any other default. Any waiver shall be effective only for the
particular event for which it is issued and shall not be deemed a waiver with
respect to any subsequent performance, default or matter.
 
7.10   No Third Party Beneficiaries

This Agreement shall not impart any rights enforceable by any third party (other
than a permitted successor or assignee bound to this Agreement).


7.11   Severability


Any provision declared or rendered unlawful by any applicable court of law or
regulatory agency or deemed unlawful because of a statutory change will not
otherwise affect the remaining lawful obligations that arise under this
Agreement.


7.12   Construction


The term "including" when used in this Agreement shall be by way of example only
and shall not be considered in any way to be a limitation. The headings used
herein are for convenience and reference purposes only.


IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Electric Power Supply Agreement on their behalf
as of December 29,2000.
 
FirstEnergy Services Corp.
 
 
By: ________________________________
Arthur R. Garfield
President
The Cleveland Electric Illuminating Company
Ohio Edison Company
The Toledo Edison Company
 
 
By: _________________________________
H. Peter Burg
President




6


 



 
Pennsylvania Power Company
 
 
By: ______________________________
H. Peter Burg
Chairman of the Board





7




Exhibit A





1.  
Capacity Charges







Year
Annual Price
2001
$57,836,418
2002
$57,836,418
2003
$57,836,418
2004
$57,836,418
2005
$57,836,418
 
$57,836,418








2.  
Energy Charges

 



 
2001
2002
2003
2004
2005
$/MWH
24.33
22.58
25.39
25.90
24.47





3.  
Taxes



Will be charged on a per MWH Basis if applicable.


8




Exhibit B
DEFINITIONS


In addition to terms defined elsewhere in this Agreement, the terms listed below
are defined as follows:


Affiliate means, with respect to any person, any other person (other than an
individual) that, directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, such person. For
purposes of the foregoing definition, "control means the direct or indirect
ownership of more than fifty percent (50%) of the outstanding capital stock or
other equity interests having ordinary voting power or ability to direct the
affairs of the affiliate.


American Transmission Systems, Inc. or ATSI means the wholly owned subsidiary of
FirstEnergy Corp. that owns, operates, or controls facilities used for the
transmission of Energy within the FirstEnergy Control Area.


Business Day means any day on which Federal Reserve member banks in New York
City are open for business.


Capacity means the resource that produces electric Energy, measured in
megawatts.


Delivery Point means, where Capacity and Energy are supplied from generating
facilities
owned or controlled by the Seller within the FirstEnergy Control Area, the point
of interconnection between the generating facility and the transmission
facilities of American Transmission Systems, Inc. Delivery Point means, where
Capacity and Energy are supplied from generating resources outside of the
FirstEnergy Control Area, the interface between the facilities of the adjacent
control area and the facilities of American Transmission Systems, Inc.


Energy means electric energy delivered under this Agreement at three-phase,
60-hertz alternating current measured in megawatt hours.


FERC means The Federal Energy Regulatory Commission or its regulatory successor.


FirstEnergy Control Area means the electric power system owned or controlled by
affiliates of FirstEnergy Corp. to which a common automatic generation control
scheme is applied in order to:



 
l)
match, at all times, the power output of the generators within the electric
power system, and Capacity and Energy purchased from entities outside the
electric power system, with the load within the electric power system;

 
2)
maintain scheduled interchange with other control areas within the limits of
Good Utility Practice;

 
3)
maintain the frequency of the electric power system within reasonable limits in
accordance with Good Utility Practice; and

 
4)
provide sufficient generating capacity to maintain operating reserves in
accordance with Good Utility Practice.



Force Majeure has the meaning given in Section 7.1.


9




Good Utility Practice means any of the practices, methods and acts engaged in or
approved by a significant portion of the electric utility industry during the
relevant time period or any of the practices, methods and acts which, in the
exercise of reasonable judgment in light of the facts known at the time the
decision was made, could have been expected to accomplish the desired result at
a reasonable cost consistent with good business practices, reliability, safety,
and expedition. Good Utility Practice is not intended to be limited to the
optimum practice, method or act to the exclusion of all others, but rather to be
acceptable practices, methods or acts, generally accepted in the region and
consistently adhered to by utilities in the region.


Interest Rate means the lesser of Prime Rate plus two percent and the maximum
lawful rate permitted by applicable law.


NERC means The North American Electric Reliability Council.


Power means Capacity and/or Energy.


Prime Rate means for any date, the per annum rate of interest announced from
time to time by Citibank, N.A., as its prime rate for commercial loans,
effective for such date as established from time to time by such bank.


Real Power Losses means Capacity and Energy supplied to compensate for losses
that occur when Power is delivered over transmission and distribution
facilities.


Taxes means all ad valorem, property, occupation, utility, gross receipts,
sales, use, excise and other taxes, governmental charges, licenses, permits and
assessments, other than taxes based on net income or net worth.


Transmission Provider means the utility or utilities, including ATSI,
transmitting Power on behalf of Buyer to or from the Delivery Point(s) under
this Agreement.


10




Exhibit C
 
 


Installed Generation




 
Unit
 
Net Demonstrated
Capability (MW)
 
Beaver Valley Unit 1
Beaver Valley Unit 2
Davis Besse
Mansfield Unit 1 *
Mansfield Unit 2*
Mansfield Unit 3*
Perry
   
810
820
883
51
358
355
1,254
 
Total
   
4,531
 





*CEI and TE leasehold interest only.
